DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed August 30, 2019.  The preliminary amended claims 1-20, are currently pending.

Priority
Certified copy of priority document Application No. 1703379.6 dated March 02, 2017, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/30/2019, 11/5/2020, and 11/5/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements, considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 18-20, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dias et al (hereinafter Dias) (US 2015/0122688).
	Regarding claim 1, Dias discloses a drinking apparatus (method) comprising: 
	a receptacle (retainer 200, fig. 1A, para. 0130); and 
	a sensor module (lid 300, fig. 1B, para. 0130); 

	wherein the sensor module (para. 0017) can be coupled to the receptacle (retainer 200 is configured to removably connect to a lid 300, para. 0132, having sensors, para. 0134); 
	wherein the sensor module can also be decoupled from the receptacle to allow the receptacle to be cleaned separately from the sensor module (expressly show, paras. 0132, 0134, figs. 4A-D, 5A-C); 
	the drinking apparatus being able to freely stand on a support surface in a first, storage, orientation in which liquid can be retained in the cavity (implied implicitly, base retainer body 202C sized to hold the drinking apparatus 200 oriented in which the liquid can be retained, figs. 3A-B, para. 0131); 
	the sensor module comprising an alert system (system output , para. 0027) which is able, when the sensor module is coupled to the receptacle, to detect a reorientation of the drinking apparatus into a second, cleaning, orientation in which the mouth of the receptacle is angled downwards (the container management system comprising a second sensor in operable communication with at least one of the computer elements and positioned in the interior lid compartment or physically attached to the lid, wherein the second sensor is configured to measure a second characteristic which is different than any characteristic measured by the first sensor wherein the second characteristic is a characteristic selected from at least one of temperature of retainer contents, volume of liquid in retainer, orientation of retainer, and an orientation sensor may be disposed to detect, for example, the orientation of the container system or the contents therein. Examples of an orientation sensor include an accelerometer, gyroscope, piezoelectric sensor, tilt sensor, or tilt switch, para. 0020, and any of the sensors may generate a sensor output, para. 0026, and the computer elements may convert the sensor output into a system output such as visual output (e.g., representations or light) to be displayed in a display element, audio output (e.g., sounds including tones, beeps, music, songs, words, etc.) to be produced by an audio output element, or tactile output (e.g., vibration) to be caused by a tactile output element, para. 0027);
	the alert system being configured to generate a warning signal on detection of a reorientation of the drinking apparatus into the second, cleaning, orientation to warn a user against cleaning the drinking apparatus while the sensor module remains coupled to the receptacle (detection of possible condition when computer elements convert sensor output to sound including tones, beeps, words, etc., para. 0027).  
	Regarding claim 2, Dias discloses wherein in the second, cleaning orientation the mouth of the receptacle is angled downwards (a retainer opening may be sized and shaped to permit inserting or pouring a product into the retainer space, that is angled expressly implied that would allow in general to be able to pour out or drain out of the mouth of the receptacle allow liquid to fully, or substantially fully, drain from the cavity out of the mouth of the receptacle) (paras. 0014, 0162).   
	Regarding claim 4, Dias discloses wherein in the second, cleaning orientation the drinking apparatus is inverted, preferably so that the mouth of the receptacle is directed vertically, or nearly vertically downwards (in certain embodiments, the open/close lid opening assembly 315 may be configured to partially block the lid opening such that the flow rate of the beverage may be controlled or to completely block the lid opening such that beverage is generally completely impeded from passing through the lid opening) (paras. 0014, 0030).  
	Regarding claim 5, Dias discloses wherein the alert system is configured to generate the warning signal immediately on detection of the reorientation of the drinking apparatus into the second, cleaning orientation (detection of possible condition when computer elements convert sensor output to sound including tones, beeps, words, etc., para. 0027).  
	Regarding claim 6, Dias discloses wherein the alert system comprises a sensor configured to detect reorientation of the drinking apparatus into the second, cleaning, orientation (the container management system comprising a second sensor in operable communication with at least one of the computer elements and positioned in the interior lid compartment or physically attached to the lid, wherein the second sensor is configured to measure a second characteristic which is different than any characteristic measured by the first sensor wherein the second characteristic is a characteristic selected from at least one of temperature of retainer contents, volume of liquid in retainer, orientation of retainer, and an orientation sensor may be disposed to detect, for example, the orientation of the container system or the contents therein. Examples of an orientation sensor include an accelerometer, gyroscope, piezoelectric sensor, tilt sensor, or tilt switch, para. 0020, and any of the sensors may generate a sensor output, para. 0026, and the computer elements may convert the sensor output into a system output such as visual output (e.g., representations or light) to be displayed in a display element, audio output (e.g., sounds including tones, beeps, music, songs, words, etc.) to be produced by an audio output element, or tactile output (e.g., vibration) to be caused by a tactile output element, para. 0027).   
	Regarding claim 7, Dias discloses, wherein the alert system comprises one or more lights configured to generate the warning signal in the form of a visual alert; and optionally wherein the one or more lights comprise one or more light-emitting diodes (LEDs) (system output such as visual output (e.g., representations or light) to be displayed in a display element, audio output, para. 0027); wherein the one or more lights are located within an interior of the sensor module and are configured to transmit light through a face of the sensor module (para. 0027); wherein the visual alert comprises one or more patterns of intermittent flashing or pulsing of the one or more lights (such as, beeps, music, songs, words, etc.) to be produced by an audio output element) (para. 0027).  
	Regarding claim 8, Dias discloses, wherein the alert system comprises a speaker configured to generate the warning signal in the form of an audible alert; and optionally wherein the speaker is located within an interior of the sensor module and is configured to transmit sound waves via a face of the sensor module; and wherein optionally the speaker is an exciter speaker (para. 0045).   
	Regarding claim 9, Dias discloses, wherein at least a portion of the sensor module is formed from a transparent or translucent material (a touchscreen, non-touch display screen (e.g., LCD screen or LED screen), etc.) (para. 0045).  
	Regarding claim 18, Dias discloses all limitation recited with claim 1 noted above including using the alert system to detect a reorientation of the drinking apparatus into the second, cleaning, orientation (system output, para. 0027); on said detection, generating a warning signal to warn a user against cleaning the drinking apparatus while the sensor module remains coupled to the receptacle Examples of an orientation sensor include an accelerometer, gyroscope, piezoelectric sensor, tilt sensor, or tilt switch, para. 0020, and any of the sensors may generate a sensor output, paras. 0026, 0027).  
	Regarding claim 19, Dias discloses comprising using the alert system to detect when the mouth of the receptacle has been angled downwards to allow liquid to fully, or substantially fully, drain from the cavity out of the mouth of the receptacle, and then generating the warning signal (see the above examined claim 2); and comprising using the alert system to detect when the receptacle has been tilted away from the first, storage, orientation by greater than 90 degrees, and then generating the warning signal (see above examined claim 3 and 5); and using the alert system to detect when the drinking apparatus is inverted, preferably so that the mouth of the receptacle is directed vertically, or nearly vertically downwards, and then generating the warning signal (see the above examined claim 4). 
	Regarding claim 20, Dias discloses generating the warning signal immediately on detection of the reorientation of the drinking apparatus into the second, cleaning, orientation (see the above examined claim 5 recite similar limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al (hereinafter Dias) (US 2015/0122688) in view of Gustafsson et al (hereinafter Gustafsson) (WO 2015/024575A1, IDS).  
	Regarding claim 10, Dias discloses wherein the sensor module is coupled to the receptacle (see fig. 2C), except, below the cavity.  In a similar field of endeavor Gustafsson discloses cup holder for the receptacle below the cavity (bottom of the cup, page 6, lines 16-26, figs. 1A, 1B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gustafsson with the system of Dias since the adaptation would benefit the mating of sensor receptacle to below cavity in receptacle.
	Regarding claim 11, Dias discloses receptacle and a base retainer 202C, fig. 3A, except wherein the sensor module forms a base unit of the drinking apparatus; and wherein the drinking apparatus is able to freely stand on the support surface with the base unit in contact with the support surface (Dias fig. 3A shows free standing receptacle on base 202C, para. 0131).  Gustafsson discloses bottom art comprise compartment for storing electronics, for instance sensor module, provide communication to owner to drink or to take medication (page 4, lines 3-7, 22-24) as an obvious choice to one of ordinary skill in the art to make use of the arrangement of Gustafsson with Dias for the benefit of provide flexibility to use of the receptacle.
Regarding claim 12 Dias discloses wherein the sensor module further comprises a reminder system to intermittently prompt a user to consume liquid from the receptacle (para. 0057); 
wherein the reminder system comprises one or more sensors configured to detect a drinking event associated with a user consuming liquid from the cavity (track consumption, para. 0057); 
wherein the one or more sensors configured to detect a drinking event associated with a user consuming liquid from the cavity comprises a sensor configured to detect tilting of the receptacle away from the vertical (paras. 0057, 0058); except, the sensor is configured to detect tilting of the receptacle away from the vertical by greater than 15 degrees, 
wherein the sensor configured to detect tilting of the receptacle away from the vertical comprises a tilt sensor (Dias discloses use of a number of sensors including tilt sensor or tilt switch (para. 0020) indicate tilt or tilting of the receptacle (retainer body), except its orientation by greater than 90 degree.  It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to orient the receptacle by more than 90 degrees given the showing that the receptacle in general can be tilted, since applicant has not disclosed that this tilt solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any desired degree of tilt.  
	Regarding claim 13, wherein the drinking apparatus comprises the sensor configured to detect reorientation of the drinking apparatus into the second, cleaning, orientation and a separate one or more sensors configured to detect a drinking event associated with a user consuming liquid from the cavity (use of sensors detect tilt and estimate appropriate drinking goals, see para. 0057).  
	Regarding claim 14, Dias discloses a timer configured to measure one or more predetermined time intervals (invention may include detecting a condition using a sensor and then, possibly, repeating the detecting step several times in a short period of time (e.g., a burst of multiple detection events in a short period of time such as a fraction of a second or a second, para. 0047); 
a speaker configured to generate one or more audio alerts and/or one or more lights configured to generate one or more visual alerts (para. 0045); 
a controller configured to generate a user alert if no drinking event is detected by the one or more sensors within a selected predetermined time interval as measured by the timer (para.0047); 
a control interface (a user may access a user interface via a display element, para. 0045); and 
a power source (power source 340, para. 0139); wherein the user alert may be one or more visual alerts generated by the one or more lights and/or one or more audio alerts generated by the speaker; and wherein the control interface is configured to permit the user of the drinking apparatus to operate functions of the drinking apparatus (such as, beeps, music, songs, words, etc. to be produced by an audio output element) (para. 0027).  
	Regarding claim 15, Dias discloses wherein the reminder system further comprises: an audio recorder configured to allow recording of one or more audio messages by a user of the drinking apparatus (para. 0067), said one or more audio messages then being used as the one or more audio alerts (para. 0056); and wherein the control interface is configured to permit the user of the drinking apparatus to record the one or more audio messages (a push notification, email, text message, alert, alarm, etc.,) (para. 0056).
	Regarding claim 16, Dias discloses wherein when the sensor module is coupled to the receptacle the control interface is inaccessible by the user (expressly shown the sensor module 342 secured to the upper inner frame element 322A via securement elements 319, see fig. 13F); and the control interface comprises a plurality of buttons for inputting user commands which are inaccessible when the sensor module is coupled to the receptacle (para. 0030); and wherein the receptacle comprises a recess which receives at least the control interface of the sensor module on coupling of the sensor module to the receptacle so as to render the control interface inaccessible to the user while the sensor module remains coupled to the receptacle (para. 0030, 0031); and  wherein the power source comprises one or more batteries housed in a battery compartment (battery source 340, fig. 4C), and when the sensor module is coupled to the receptacle the battery compartment is inaccessible by the user (paras. 0043, 0139).
Claims 3, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al (hereinafter Dias) (US 2015/0122688).
	Regarding claim 3, Dias discloses  wherein in the second, cleaning, orientation the receptacle has been tilted away from the first, storage orientation by greater than 90 degrees (Dias discloses use of a number of sensors including tilt sensor or tilt switch (para. 0020) indicate tilt or tilting of the receptacle (retainer body), except its orientation by greater than 90 degree.  It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to orient the receptacle by more than 90 degrees given the showing that the receptacle in general can be tilted, since applicant has not disclosed that this tilt solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any desired degree of tilt.   
	Regarding claim 17, Dias discloses a second receptacle which can be detachably coupled to said sensor module in place of the receptacle; and wherein the second receptacle has a different shape and configuration to the receptacle.  Dias discloses use of a number of sensors in the receptacle of a shape to fit the receptacle (para. 0020), except wherein the second receptacle has a different shape and configuration.  It would have been obvious an obvious matter of design choice to design a second receptacle of different shape and configuration, given the receptacle of a standing design, since such a modification would have involved a mere change in size of a component.  A change in size (shape/configuration) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.